Name: Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 90No L 83/ 102 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year either indirectly affected by the repercussions of the drop in other prices fixed in ecus, or directly linked to the world market situation ; whereas in order to avoid undue reductions and to maintain the representativeness of these prices or amounts in relation to the market, they should not be considered as prices fixed in ecus within the meaning of Article 6 (3) of Regulation (EEC) No 1677/85, and the coefficient reducing agricultural prices should not be applied to those prices and amounts ; Whereas the measures provided for in Article 6 (3) of Regulation (EEC) No 1677/85 are motivated by the need to control the equilibrium of the agricultural markets ; whereas in order to simplify the administrative imple ­ mentation of the automatic dismantlement arrangements, the coefficient reducing agricultural prices should not be applied to amounts fixed in ecus which, by their nature or value, have no significant or direct effect on production, such as amounts fixed within the framework of the agri ­ cultural structural policy, amounts relating to storage costs and -technical or administrative amounts ; Whereas to facilitate administration the list of prices and amounts in question should be adopted in good time ; Whereas the Management Committees concerned have not delivered an opinion within the time limit set by their chairmen, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 6 (3) thereof, Whereas Article 6 of Regulation (EEC) No 1677/85 provides for the gradual and automatic dismantlement of negative monetary gaps created between two realignments within the European Monetary System ; whereas such dismantlement involves, in particular, the adjustment of the agricultural conversion rates in such a way as to elimi ­ nate, at the beginning of the marketing year which follows the realignement, 25 % of any newly created transferred monetary gaps ; whereas, in accordance with paragraphs 3 and 4 of the said Article, the prices fixed in ecus and, as far as the need arises, the amounts fixed in ecus under the common agricultural policy are reduced during the dismantling stage in question so as to neutra ­ lize the increase in prices in national currency which arises as a result of the adjustment of the agricultural conversion rates ; Whereas the prices fixed in ecus are to be divided by the coefficient reducing agricultural prices referred to in Article 5 of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantle ­ ment of negative monetary compensatory amounts (3), as last amended by Regulation (EEC) No 747/90 (4) ; whereas that coefficient should be fixed ; whereas a similar adjust ­ ment is necessary for certain amounts fixed in ecus pursuant to Article 6 (4) (b) of Regulation (EEC) No 1677/85 ; whereas, however, to avoid distortion of the market, account should be taken of the provisions of Community regulations regarding the calculation of the prices and the amounts in question ; Whereas prices and amounts fixed in ecus which depend directly on other prices fixed in ecus are directly or indi ­ rectly affected by the fall in the latter ; whereas the rela ­ tionships established between those prices or amounts should be respected in the framework of the market orga ­ nizations ; Whereas the prices and amounts in ecus which are fixed with reference to the prices recorded on the market are HAS ADOPTED THIS REGULATION : Article 1 The reducing coefficient referred to in Article 5 of Regu ­ lation (EEC) No 3578/88, shall be 1,001712. Article 2 For the sectors referred to in the Annex, the prices and amounts mentioned shall be divided by the reducing coefficient referred to in Article 1 and, where appropriate, adjusted in such a way as to comply with the Community regulations on detailed rules for their calculation. Article 3 The prices and amounts resulting from the adjustments referred to in Article 2 shall be specified with effect from the date of application of that Article in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1677/85. (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 182, 3 . 7 . 1987, p. 1 . (') OJ No L 312, 18 . 11 . 1988 , p. 16. (4) OJ No L 82, 29 . 3 . 1990, p. 24. 30 . 3. 90 Official Journal of the European Communities No L 83/103 Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 2 shall apply from the date of entry into force of the agricultural conversion rates for the 1990/91 marketing year or from the starting date of the 1990/91 marketing year for the product concerned if later. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 83/ 104 Official Journal of the European Communities 30 . 3 . 90 ANNEX 1 . CEREALS Cereals 1 .1 . Intervention price and target price for common wheat, durum wheat, rye, barley, maize and sorghum and the special premium for common wheat and for rye referred to in Article 3 ( 1 ) of Council Regu ­ lation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2). 1.2. Intervention price for durum wheat referred to in point 1.1 applicable in Spain . 1.3. Threshold price for cereals referred to in Article 5 ( 1 ) and (2) of Regulation (EEC) No 2727/75. 1.4. Threshold price for cereal flours, groats and meal referred to in Article 5 (3) of Regulation (EEC) No 2727/75. 1.5. Co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 . 1.6 . Overall amount and apportionment per Member State of direct aid to small producers referred to in Article 1 and 2 of Council Regulation (EEC) No 729/89 of 20 March 1989 laying down general rules for the special arrangements applicable to small producers as part of the co-responsibility arrange ­ ments in the cereals sector (3). 1.7 . Production aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727/75. 1.8 . Production aid for certain varieties of flint maize referred to in Article 10a of Regulation (EEC) No 2727/75. 1.9. Aid referred to in point 1.7 applicable in Spain . Starch products 1.10 . Minimum price for potatoes, by starch content, referred to in Article 1 (2) of Council Regulation (EEC) No 1 008/86 (4), as last amended by Regulation (EEC) No 1 123/89 (5). 1.1 1 . Premium to potato starch manufacturers referred to in Article 2 of Regulation (EEC) No 1008/86 . Rice 1.12. Intervention price for paddy rice and target price for husked rice referred to in Article 3 ( 1 ) of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (6), as last amended by Regulation (EEC) No 1806/89 Q. 1.13 . Prices referred to in point 1.12 applicable in Spain . 1.14 . Production aid for indica type rice referred to in Article 8a of Regulation (EEC) No 1418/76. 1.15 Threshold price for round grain and long grain husked and wholly milled rice referred to in Article 14 of Regulation (EEC) No 1418/76. 1.16 . Threshold price for broken rice referred to in Article 15 of Regulation (EEC) No 1418/76 . 2. SUGAR 2.1 . Target price for white sugar referred to in Article 2 (2) of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector f), as last amended by Regulation (EEC) No 1069/89 (9). (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 22, 27. 1 . 1990, p . 7 . (3) OJ No L 80, 23 . 3 . 1989, p . 5. (*) OJ No L 94, 9 . 4 . 1986, p . 5 . (*) OJ No L 128, 11 . 5 . 1989, p . 5. (6) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 177, 24. 6 . 1989, p . 1 . (") OJ No L 177, 1 . 7. 1981 , p . 4. (') OJ No L 114, 27. 4 . 1989, p . 1 . 30 . 3 . 90 Official Journal of the European Communities No L 83/ 105 2.2. Intervention price for white sugar for the non-decifit areas referred to in Article 3 ( 1 ) (a) of Regulation (EEC) No 1785/81 . 2.3 . Intervention price for white sugar for the deficit areas referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 1785/81 . 2.4. Intervention price for raw sugar referred to in in Article 3 (2) of Regulation (EEC) No 1785/81 . 2.5. Basic price for beet referred to in Article 4 ( 1 ) of Regulation (EEC) No 1785/81 . 2.6. Minimum price for A beet and B beet referred to in Article 5 of Regulation (EEC) No 1758/81 . 2.7. Prices referred to in points 2.2, 2.5, and 2.6 applicable in Spain and Portugal . 2.8 . Reimbursement referred to in Article 8 of Regulation (EEC) No 1785/81 . 2.9 . Threshold price for molasses referred to in Article 14 (4) of Regulation (EEC) No 1785/81 . 2.10. Threshold price for white sugar referred to in Article 14 (2) of Regulation (EEC) No 1785/81 . 2.11 . Threshold price for raw sugar referred to in Article 14 (3) of Regulation (EEC) No 1785/81 . 3. VEGETABLE OILS AND FATS Olive oil 3.1 . Target price for olive oil referred to in Article 4 ( 1 ) (a) of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2). 3.2. Intervention price for olive oil referred to in Article 4 (1 ) (a) of Regulation No 136/66/EEC. 3.3 . Price referred to in point 3.2 applicable in Spain and Portugal . 3.4. Price increases and reductions of the intervention price referred to in Article 12 ( 1 ) of Regulation No 136/66/EEC. 3.5 . Representative market price for olive oil referred to in Article 4 (1 ) (b) of Regulation No 136/66/EEC. 3.6. Threshold price for olive oil referred to in Article 4 ( 1 ) (b) of Regulation No 136/66/EEC. 3.7. Production aid for olive oil and aid for small producers referred to in Article 5 of Regulation No 136/66/EEC. 3.8 . Aid referred to in point 3.7 applicable in Spain and Portugal . Rape seed  sunflower seed 3.9. Target price for rape seed and for sunflower seed, referred to in Article 22 ( 1 ) of Regulation No 136/66/EEC 3.10. Intervention price for rape seed and for sunflower seed, referred to in Article 22 ( 1 ) of Regulation No 136/66/EEC. 3.11 . Prices referred to in points 3.9 and 3.10 applicable in Spain. 3.12. Supplement for 'double zero' rape seed referred to in Article 24 a (1 ) of Regulation No 136/66/EEC. Soya beans 3.13. Guide price for soya beans referred to in Article 1 ( 1 ) of Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans (3), as last amended by Regulation (EEC) No 2217/88 0. 3.14. Minimum price for soya beans referred to in Article 2 (3) of Regulation (EEC) No 1491 /85. 3.15. Prices referred to in points 3.13 and 3.14 applicable in Spain . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 280, 29. 9. 1989, p. 2. (3) OJ No L 151 , 10 . 6. 1985, p. 15 . (4) OJ No L 197, 26 . 7. 1988, p. 11 . No L 83/106 Official Journal of the European Communities 30 . 3 . 90 Flax seed 3.16. Guide price for flax seed referred to in Article 1 ( 1 ) of Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for flax seed (3), as last amended by Regulation (EEC) No 4003/87 ('). 3.17. Prices referred to in point 3.16 applicable in Spain . 4. FRUIT AND VEGETABLES Fresh fruit and vegetables 4.1 . Basic price and buying-in price for each type of fresh fruit and vegetable and for each period, referred to in Article 16 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1 119/89 (4). 4.2. Financial compensation per variety to certain sellers of oranges and mandarins in the Member States which have drawn up a conversion plan, as referred to in Article 7 of Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit 0, as last amended by Regulation (EEC) No 11 30/89 ('). 4.3 . Minimum price per variety paid to orange producers, referred to in Article 2 of Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges Q, as last amended by Regulation (EEC) No 3848/89 (8). 4.4. Financial compensation per variety paid to processors of oranges, referred to in Article 3 of Regula ­ tion (EEC) No 2601 /69. 4.5. Minimum price paid to lemon producers referred to in Article 1 of Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons (9), as last amended by Regulation (EEC) No 1 124/89 ( ,0). 4.6 . Financial compensation paid to lemon processors referred to in Article 2 of Regulation (EEC) No 1035/77 . 4.7. Prices and compensation referred to in points 4.3 , 4.4, 4.5 and 4.6 applicable in Spain and Portugal . 4.8 . Maximum withdrawal prices of certain products, decided pursuant to the last subparagraph of Article 18 ( 1 ) - of Regulation (EEC) No 1035/72. 4.9 . Minimum selling price for oranges withdrawn from the market, referred to in Article 2 of Commis ­ sion Regulation (EEC) No 2448/77 of 8 November 1977, laying down conditions for the disposal of oranges withdrawn from the market to the processing industry and amending Regulation (EEC) No 1687/76 ("), as last amended by Regulation (EEC) No 71 3/87 ( l2). 4.10 . Reference price for each type of fresh fruit and vegetable and for each period, referred to in Article 23 of Regulation (EEC) No 1035/72. 4.11 . Community offer price referred to in Article 150 of the Act of Accession . (') OJ No L 67, 15. 3 . 1976, p . 29 . (J) OJ No L 377, 31 . 12. 1987, p. 46 . (3) OJ No L 118, 20 . 5. 1972, p. 1 . (4) OJ No L 118, 29 . 4. 1989, p. 1 . 0 OJ No L 318, 18 . 12. 1969, p. 1 . ( «) OJ No L 119, 29 . 4. 1989, p . 22 . 0 OJ No L 324, 27. 12. 1969, p . 21 . ( ») OJ No L 374, 22. 12 . 1989, p. 6. ( ») OJ No L 125, 19 . 5 . 1977, p. 23 . (10) OJ No L 118, 29 . 4. 1989, p. 28 , (") OJ No L 285, 9 . 11 . 1977, p. 5. C 2) OJ No L 70, 13. 3. 1987, p. 21 . 30 . 3 . 90 Official Journal of the European Communities No L 83/ 107 Processed fruit and vegetables 4.12. Production aid for fruit and vegetables for processing into dried grapes, tomato concentrate, whole peeled, conserved tomatoes, tomato juice, dried figs, prunes, peaches in syrup or Williams and Rocha pears in syrup and fruit juice, referred to in Article 2 of Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 11 25/89 (2). 4.13. Aid referred to in point 4.12 for processed tomatoes, prunes, peaches and Williams and Rocha pears in syrup and fruit juices, applicable in Spain . 4.14. Aid referred to in point 4.12 for processed tomatoes, Williams and Rocha pears in syrup and fruit juices, applicable in Portugal . 4.15. Production aid for tinned pineapple referred to in Article 1 of Council Regulation (EEC) No 525/77 of 14 March 1977, establishing a system of production aid for tinned pineapple (3), as last amended by Regulation (EEC) No 1699/85 (4). 4.16. Aid for lentils, chick-peas and vetches referred to in Article 1 of Council Regulation (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain grain legumes ^5). 4.17. Minimum price paid to producers of dried grapes, tomatoes, figs, 'd'Ente' plums, peaches and Williams and Rocha pears for processing, referred to in Article 3 of Regulation (EEC) No 426/86. 4.18 . Prices referred to in point 4.17 for tomatoes, 'd'Ente' plums, peaches and Williams and Rocha pears, applicable in Spain . 4.19. Prices referred to in point 4.17 for tomatoes and Williams and Rocha pears, applicable in Portugal . 4.20. Minimum price paid to producers of pineapples for processing referred to in Article 3 of Regulation (EEC) No 525/77. 4.21 . Minimum import price referred to in Article 9 ( 1 ) of Regulation (EEC) No 426/86. 4.22. Countervailing charges to be levied for each type of dried grape and for each category of import price referred to in Article 9 (3) of Regulation (EEC) No 426/86. 5. WINE 5.1 . Guide price for each type of table wine, referred to in Article 27 (2) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (% as last amended by Regulation (EEC) No 388/90 -Q. 5.2. Aid to distillers for each type of product obtained, aid to fortifiers of wine for distillation, buying-in price for each type of neutral alcohol delivered into intervention and reduction for raw alcohol, EAGGF Guarantee Section contribution to intervention expenditure, for the distillation of by-products referred to in Article 35 of Regulation (EEC) No 822/87. 5.3 . Aid to distillers for each type of product obtained, aid to fortifiers of wine for distillation, buying-in price for neutral alcohol delivered into intervention and reduction of raw alcohol, EAGGF Guarantee Section contribution to intervention expenditure, for the distillation of wine other than table wine, referred to in Article 36 of Regulation (EEC) No 822/87. 5.4. Aid to distillers for each type of. wine distilled and for each type of product obtained, aid to fortifiers of wine for distillation for each type of wine processed, for the preventive distillation of table wines referred to in Article 38 of Regulation (EEC) No 822/87. 5.5. Aid to distillers for each type of wine distilled and for each type of product obtained^ aid to fortifiers of wine for distillation for each type of wine processed, for the support distillation of table wines referred to in Article 41 of Regulation (EEC) No 822/87. (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 29. (3) OJ No L 73, 21 . 3 . 1977, p. 48 . (4) OJ No L 163, 22. 6. 1985, p. 12. 0 OJ No L 80, 23 . 3 . 1989, p. 76. (6) OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 42, 16. 2. 1990, p. 9 . No L 83/108 Official Journal of the European Communities 30. 3 . 90 5.6 . Aid to distillers for each type of wine distilled and for each type of product obtained, aid to fortifiers of wine for distillation for each type of wine processed, for the distillation of table wines under the special price-support guarantee measures, referred to in Article 42 of Regulation (EEC) No 822/87. 5.7. Aid for grape must for use in winemaking and feedingstuffs, referred to in Article 45 of Regulation (EEC) No 822/87 . 5.8 . Aid for grape musts for use in the manufacturing of certain products in the United Kingdom and in Ireland, aid for grapes and grape must for use in the manufacturing of grape juice, referred to in Article 46 of Regulation (EEC) No 822/87. 5.9 . Reductions in the buying-in price for wine delivered for distillation, referred to in Article 44 of Regu ­ lation (EEC) No 822/87. 5.10. Prices and amounts referred to in points 5.1 , 5.2, 5.3 , 5.4, 5.5, 5.6, 5.7 and 5.8 applicable in Spain . 5.11 . Regulatory amounts applicable to trade in certain wine sector products between the Community of Ten and Spain, provided for in Article 123 of the Act of Accession and by Regulation (EEC) No 480/86 . 5.12 . Reference price for each type of wine, grape juice or grape must, referred to in Article 53 ( 1 ) of Regu ­ lation (EEC) No 822/87. 5.13 . Free-at-frontier reference price for each type of wine, grape juice or grape must, and for each third country concerned, resulting from the prices mentioned in point 5.12 . 6. FIBRE PLANTS Flax and hemp 6.1 . Aid for flax grown for fibre and for hemp referred to in Article 4 of Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp ('), as last amended by Regulation (EEC) No 3995/87 (2). 6.2 . Amounts of aid to be withheld with a view to promoting the sale of flax products, referred to in Article 2 of Regulation (EEC) No 1308/70 . 6.3 . Aid and amounts referred to in points 6.1 and 6.2 applicable in Spain and Portugal . Silkworms 6.4 . Aid for silkworms referred to in Article 2 ( 1 ) of Council Regulation (EEC) No 845/72 of 24 April 1 972 laying down special measures to encourage silkworm rearing (3), as last amended by Regulation (EEC) No 4005/87 0. 6.5 . Aid referred to in point 6.4 applicable in Spain and Portugal . Cotton 6.6 . Guide price for unginned cotton referred to in Article 2 of Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton 0, as last amended by Regulation (EEC) No 79/89 (6). 6.7 . Minimum price for unginned cotton referred to in Article 9 of Regulation (EEC) No 2169/81 . 7. OTHER PLANT PRODUCTS Seeds 7.1 . Production aid for each species or group of varieties fixed for the marketing year in question, referred to in Article 3 of Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seedst7), as last amended by Regulation (EEC) No 1 239/89 (8). (') OJ No L 146, 4. 7 . 1970, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 34 . (4 OJ No L 100, 27. 4 . 1972, p. 1 . (4) OJ No L 377, 31 . 12 . 1987, p. 48 . 0 OJ No L 211, 31 . 7 . 1981 ,, p. 2. (6) OJ No L 85, 30 . 3 . 1989, p. 7. 0 OJ No L 246, 5. 11 . 1971 , p. 1 . ( «) OJ No L 128, 11 . 5 . 1989, p. 35 . 30 . 3. 90 Official Journal of the European Communities No L 83/ 109 7.2. Aid referred to in point 7.1 applicable in Spain and Portugal . 7.3. Reference price for hybrid maize and hybrid grain sorghum for sowing, referred to in Article 6 of Regulation (EEC) No 2358/71 . Tobacco 7.4. Norm price for each variety, referred to in Article 2 of Council Regulation (EEC) No 727/70 on 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 203/90 (*). 7.5. Intervention price and derived intervention price for baled tobacco of each variety, referred to in - Article 6 of Regulation (EEC) No 727/70. 7.6. Premium for each variety, referred to in Article 3 of Regulation (EEC) No 727/70. Hemp seed 7.7. Aid for hemp seed referred to in Article 1 of Council Regulation (EEC) No 3698/88 of 24 November 1988 laying down special measures for hemp seed (3). Floriculture 7.8 . Minimum export prices referred to in Article 7 of Council Regulation (EEC) No 234/68 of 27 February 1968 on the common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (4), as last amended by Regulation (EEC) No 3991 /87 Hops 7.9 . Aid to hops producers for the groups of aromatic, bitter and other varieties referred to in Article 12 of Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ( ®), as last amended by Regulation (EEC) No 3808/89 f7). Dried fodder 7.10. Guide price for dried fodder referred to in Article 4 (1 ) of Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ("), as last amended by Regu ­ lation (EEC) No 2275/89 ( »). 7.11 . Price referred to in point 7.10 applicable in Spain . 7.12. Difference between the aid for dehydrated fodder and the aid for fodder otherwise dried, referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1117/78 . Peas, field beans and sweet lupins 7.13. Guide price for peas and field beans referred to in Article 1 ( 1 ) (b) of Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins (l0), as last amended by Regulation (EEC) No 1 104/88 ("). 7.14. Activating threshold price for aid for peas and field beans, and for sweet lupins, referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 1431 /82. 7.1 5 . Minimum prices for peas, field beans and sweet lupins referred to in Article 3 (3) of Regulation (EEC) No 1431/82. (') OJ No L 94, 28. 4. 1970, p . 1 . (2) OJ No L 22, 27. 1 . 1990, p. 10 . 0 OJ No L 325, 29. 11 . 1988, p. 2. (4) OJ No L 55, 2. 3. 1968, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 19. (4) OJ No L 175, 4. 8 . 1971 , p. 1 . 0 OJ No L 371 , 20. 12. 1989, p. 1 . ( «) OJ No L 142, 30. 5. 1978, p. 1 . ( ») OJ No L 218, 28 . 7. 1989, p . 1 . H OJ No L 162, 12. 6. 1982, p. 28. (") OJ No L 110, 29. 4. 1988, p. 16. No L 83/110 Official Journal of the European Communities 30. 3. 90 8 . MILK AND MILK PRODUCTS 8.1 . Target price for milk referred to in Article 3 (4) of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879/89 (2). 8.2. Intervention price for butter, skimmed-milk powder, Grana padano and Parmigiano reggiano cheeses referred to in Article 5 (1 ) of Regulation (EEC) No 804/68 . 8.3. Intervention price for skimmed-milk powder and butter mentioned in point 8.2 and applicable in Spain. 8.4. Threshold price for certain milk products referred to in Article 4 of Regulation (EEC) No 804/68 . 8.5 . Amounts adjusting the threshold prices for products in Group II and referred to in Article 8 of Council Regulation (EEC) No 291 5/79 (3), as last amended by Regulation (EEC) No 3884/89 (4). 8.6. Free-at-frontier values for certain cheeses referred to in Annex I to Commission Regulation (EEC) No 1767/82 as last amended by Regulation (EEC) No 107/90 (*). 8.7. Special levy applicable to New Zealand butter referred to in Article 3 of Council Regulation (EEC) No 2967/89 Q, as last amended by Regulation (EEC) No 3894/89 0. 8.8 . Aid to skimmed milk processed into casein and caseinates referred to in Article 11 of Regulation (EEC) No 804/68 . 8.9. Range of aid for skimmed-milk powder intended for animal feed referred to in Article 2a (3) of Council Regulation (EEC) No 986/68 0, as last amended by Regulation (EEC) No 1115/89 (1#). 8.10. Aids to skimmed milk and skimmed-milk powder intended for animal feed referred to in Article 10 of Regulation (EEC) No 804/68. 8.11 . Aid for the purchase of butter by non-profitmaking institutions and organizations, referred to in Article 1 of Commission Regulation (EEC) No 2191 /81 ("), as last amended by Regulation (EEC) No 1679/89 (12). 8.12. Aid for the purchase of butter by persons receiving social assistance, referred to in Article 1 of Commission Regulation (EEC) No 2990/82 (,3), as last amended by Regulation (EEC) No 4109/88 (,4). 9 OTHER ANIMAL PRODUCTS Beef and veal 9.1 . Guide price referred to in Article 3 ( 1 ) of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ("), as last amended by Regulation (EEC) No 571 /89 (' «). 9.2. Intervention price referred to in Article 6 of Regulation (EEC) No 805/68 . 9.3 . Special premium for male bovine referred to in Article 4a of Regulation (EEC) No 805/68 . 9.4. Premiums referred to in Articles 3 of Council Regulation (EEC) No 1357/80 of 5 June 1980 introdu ­ cing a system of premiums for maintaining suckler cows (l7), as last amended by Regulation (EEC) No 573/89 ( »). (') OJ No L 148, 28. 6. 1968, p. 13. 0 OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 329, 24. 12. 1979, p. 1 . (4) OJ No L 378, 27. 12. 1989, p. 9 . 0 OJ No L 196, 5. 7 . 1982, p. 1 . 0 OJ No L 13, 17. 1 . 1990, p. 13. 0 OJ No L 281 , 30. 9 . 1989, p. 114. 0 OJ No L 378, 27. 12. 1989, p. 23. 0 OJ No L 169, 18 . 7. 1968, p. 4. O OJ No L 118, 29. 4. 1989, p. 7. (") OJ No L 213, 1 . 8 . 1981 , p. 20. ('*) OJ No L 164, 15. 6. 1989, p. 14. (,s) OJ No L 314, 10 . 11 . 1982, p. 26. H OJ No L 361 , 29. 12. 1988, p. 3 . (IJ) OJ No L 148, 28. 6. 1968, p. 24. M OJ No L 61 , 4. 3. 1989, p. 24. M OJ No L 140, 5. 6. 1980, p. 1 . (' ») OJ No L 61 , 4. 3 . 1989, p. 43. 30. 3 . 90 Official Journal of the European Communities No L 83/111 Sheepmeat and goatmeat 9.5. Basic price for fresh or chilled sheep carcases, and seasonally adjusted basic price for fresh or chilled sheep carcases, referred to in Article 3 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('). 9.6. Guide level, and seasonally adjusted guide level referred to in Article 24 of Regulation (EEC) No 3013/89 . Pigmeat 9.7. Basic price for pig carcases referred to in Article 4 (1 ) of Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by Regula ­ tion (EEC) No 1249/89 (3). 10 . FISHERY PRODUCTS 10.1 . Guide price for each product and each period, referred to in Article 10 of Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (4) as last amended by Regulation (EEC) No 2886/89 (*). 10.2. Community withdrawal price and Community selling price referred to in Article 12 of Regulation (EEC) No 3796/81 . 10.3 . Standard value to be deducted from the financial compensation referred to in Article 13 (5) of Regula ­ tion (EEC) No 3796/81 . 10.4. Guide price for each product referred to in Article 15 of Regulation (EEC) No 3796/81 . 10.5. Community producer price for tuna referred to in Article 17 of Regulation (EEC) No 3796/81 . 10.6. Guaranteed minimum price referred to in Article 2 of Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory indemnities in respect of sardines (6), as last amended by Regulation (EEC) No 3940/87 0. 10.7. Compensatory indemnity for Mediterranean sardines referred to in Article 3 of Regulation (EEC) No 3117/85. 10.8 . Reference price referred to in Articles 21 and 22 of Regulation (EEC) No 3796/81 . 10.9 . Reference price applicable to intra-Community trade in Atlantic sardines and anchovies referred to in Articles 170 and 357 of -the Act of Accession of Spain and Portugal . (  ) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 282, 1 . 11 . 1975, p. 19 . (3) OJ No L 129, 11 . 5 . 1989, p. 12. (4) OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 282, 2. 10 . 1989, p. 1 . (6) OJ No L 297, 9 . 11 . 1985, p . 1 . 0 OJ No L 373, 31 . 12. 1987, p. 6.